Citation Nr: 1755325	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-20 925	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an earlier effective date earlier for entitlement to death and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	Tara R. Goffney, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and her son, M. J., Jr.



ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to September 1969.  He died in March 2002, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center (PMC) in Milwaukee, Wisconsin, which granted service connection for cause of the Veteran's death and assigned an effective date of February 1, 2013.  The appellant expressed timely disagreement with the assigned affective date, and the present appeal ensued.  During the pendency of the appeal, jurisdiction was transferred from the RO and PMC in Milwaukee, Wisconsin to the RO in Detroit, Michigan, from which the Board received the appeal.  

In September 2015, the appellant and her son testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The transcript of the hearing has been obtained and associated with the file.

This issue was denied by the Board in a February 2016 decision, which the appellant appealed to United States Court of Appeals for Veterans Claims (the Court).  In a June 2017 Order, the Court endorsed a Joint Motion for Remand (Joint Motion) executed by an attorney representing the Veteran and VA's office of General Counsel dated in May 2017, which vacated the February 2016 Board decision that denied the issue on appeal and remanded it back to the Board with guidance and instructions.  

The appellant's private attorney submitted additional evidence directly to the Court which was not previously given to the RO or the Board.  Thereafter, in September 2017, the Veteran's private attorney submitted a waiver of original jurisdiction of this evidence.  

Referred issues

As noted by the parties in the May 2017 JMR and by the Veteran's private attorney in a September 2017 post-appellate brief, the Veteran filed several claims for service connection and a total evaluation based on individual unemployability due to service-connected disabilities (TDIU) which remained pending at the time of his death in March 2002.  While both documents correctly state that these issues should be revived, developed, and adjudicated for accrued benefits purposes if the current appeal is granted, the Board concludes that it would be premature to do so at this time because, as noted below, the current appeal must be remanded for further development and adjudication.  Further, since the Veterans Benefits Administration (VBA) has not developed or adjudicated these claims in the first instance, it would be improper for the Board to do so.  38 C.F.R. § 19.9(b) (2017).  As such, if the current appeal is granted on remand, the claims to establish TDIU and service connection that were pending at the time of the Veteran's death should be developed and adjudicated for accrued benefits purposes.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

After having carefully considered the matter, and for reasons explained immediately below, the Board finds that the issues on appeal must be remanded for additional development.

In the May 2015 Joint Motion, the parties noted that, by law, the VA Secretary and the Commissioner of Social Security are to jointly prescribe forms for use by survivors of members and former members of the uniformed services in filing applications for benefits under Chapter 13 of Title 38 of the U.S. Code (DIC benefits) and under Title II of the Social Security Act (42 U.S.C. § 401 et seq.); and that when an application is filed with either Secretary, it shall be deemed to be an application for benefits under both Chapter 13 of Title 38 of the U.S. Code (DIC benefits) and under Title II of the Social Security Act (42 U.S.C. 401 et seq.).  Furthermore, a copy of such application filed with either Secretary, together with any additional information and supporting documents, shall be transmitted by the Secretary receiving the application to the other official. 38 U.S.C. § 5105 (b).

Thus, if an application on a prescribed form was filed with the Social Security Administration (SSA), it will be considered a claim for VA death benefits and will be considered to have been received at the VA as of the date it was received at SSA.  38 C.F.R. § 3.153. 

The May 2015 Joint Motion states that the RO and Board failed to discuss 38 U.S.C.A. § 5105 (b) and 38 C.F.R. § 3.153.  Neither the appellant, nor the Joint Motion, asserts that the appellant did, in fact, file an application for benefits under Title II of the Social Security Act prior to filing the initial claim for VA DIC benefits in January 2013.  However, the Veteran's private attorney submitted to the Court a November 2016 record from SSA which shows that the appellant received a lump sum payment from SSA in April 2002 in connection with the Veteran's death.  Unfortunately, this record was not submitted to VA for consideration prior to the Board's February 2016 decision.  Further, while there is no doubt that the appellant received this payment from SSA, there is no evidence showing that the lump sum payment was received consequent to a form that the appellant filed with SSA - which is the crux of the present appeal and the downstream issues referred to VBA.  

Under the circumstances, the questions of if, and when, the appellant filed such a form with SSA prior to the initial claim for VA DIC benefits in January 2013 are critical to this case.  The record does not show that any action was taken by the RO to ascertain whether or not such a form was received by SSA prior to January 2013.  This information should be ascertained prior to appellate review.  See generally Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006). 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security Administration (SSA) in order to determine whether the appellant applied for SSA benefits in connection with the Veteran's death on an application form which meets the requirements of 38 C.F.R. § 3.153, and if so, ask SSA when it received the claim.  Secure a copy of the form submitted to SSA and any supporting documents submitted along with the form, including documentation which shows when the claim was submitted.

2.  To the extent there is an unsuccessful attempt to obtain this record, the claims file must contain documentation of attempts made.  The appellant and her private attorney must also be informed of the negative results and be given the opportunity to secure the record. 

3.  After completing any additional notification and/or development action deemed warranted by the record, consider all of the evidence of record and readjudicate the appeal and, if granted, any downstream issues noted in the Introduction.

4.  If the benefit sought on appeal remains denied, the appellant and her private attorney must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and an appropriate period of time for response must be allowed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

